T16-0149
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                            CHATTANOOGA DIVISION


JOHN DOE                                                         )
by and through his next friend JANE DOE                          )
                                                                 )
           PLAINTIFF                                             )
                                                                 )
V.                                                               ) No. 1:16-CV-00373
                                                                 ) JURY DEMAND
HAMILTON COUNTY BOARD OF EDUCATION,                              )
d/b/a HAMILTON COUNTY SCHOOLS;                                   )
JAMES JARVIS, Individually and as an                             )
Agent of HAMILTON COUNTY SCHOOLS;                                )
JESSE NAYADLEY, Individually and as an                           )
Agent of HAMILTON COUNTY SCHOOLS; and                            )
ANDRE MONTGOMERY, Individually and as an                         )
Agent of HAMILTON COUNTY SCHOOLS                                 )
                                                                 )
           DEFENDANTS.                                           )


 STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO RULE 41
           OF THE FEDERAL RULES OF CIVIL PROCEDURE



           Now come the parties, by and through their respective attorneys, and enter into a

Stipulation of Dismissal with prejudice pursuant to Federal Rules of Civil Procedure

(a)(1)(A)(ii). Therefore, the parties, by and through their respective attorneys, state that

this cause is dismissed with prejudice. Each party shall bear their own costs. Further, no

party shall apply for a bill of costs or be awarded any costs inclusive of attorneys’ fees and

discretionary costs.
APPROVED FOR ENTRY:

By:   s/Monica Beck
      Douglas Fierberg
      Monica Beck
      The Fierberg National Law Group
      Attorneys for the Plaintiffs
      P.O. Box 121
      Lake Leelanau, MI 49653
      dfierberg@tfnlgroup.com
      mbeck@tfnlgroup.com


PURCELL, SELLERS & CRAIG, INC.

By:    s/Charles M. Purcell       __________
      Charles M. Purcell (012461)
      Jennifer C. Craig (020036)
      Attorneys for Defendant
      P.O. Box 10547
      Jackson, Tennessee 38308
      (731) 300-0737
      Chuck@psclegal.com
      jennifer@psclegal.com
                             CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document
was forwarded by electronic means via the Court’s electronic filing system.

                                               s/Jennifer C. Craig

Date:        October 26, 2018

PERSONS SERVED:

Monica Beck
The Fierberg National Law Group, PLLC
School Violence Law
105 East Philip Street
P.O. Box 121
Lake Leelanau, MI 49653

Edmund J. Schmidt, III
Law Office of Eddie Schmidt
2323 21st Avenue South, Suite 502
Nashville, TN 37212

Arthur F. Knight, III
Taylor & Knight, G.P.
800 South Gay Street, Suite 600
Knoxville, TN 37929

Justin S. Gilbert
Gilbert Russell McWherter Scott Bobbitt PLC
100 W. Martin Luther King Blvd., Suite 504
Chattanooga, TN 37402

Eric J. Oliver
Lewis & Oliver
100 W. Martin Luther King Blvd., Suite 501
Chattanooga, TN 37402
